Status of Claims

	Amendment filed 12/23/2020 is acknowledged. Claims  19-22 are added. Claims 12-22 are pending.
112 second paragraph for AIA 
Claim Rejections - 35 USC § 112, 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 12, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	Claim 12 addresses “providing a solution free of molecule B and measuring the concentration of molecule B in said solution free of molecule B”.  It remains unclear how a presence of a molecule (concentration of molecule B) can be done in solution wherein this molecule is absent (a solution free of molecule B).  
B.	Claim 12: the phrase “utilizing an iterative analysis in lieu of providing said first solutions of molecule B to provide a second plateau of said curve” is unclear. It is not clear what constitutes “an iterative analysis”, and how it is being utilized in providing a second plateau.  Further, it remains unclear, and how  the value of the signal of free in molecule B-free solution (if this is what the iterative analysis is related to) is used in lieu of providing said first solutions of molecule B to provide a second plateau of said curve.

	F.	Claim 16 is amended to specify that signal from solution free of molecule B is used to calculate binding constant.  It is not clear how a parameter characterizing binding  between A and B molecules is calculated from measurement in the absence of one of the interacting molecules (i.e., measurement from solution free of molecule B).  Further, it is not clear 1) how a signal measure  (and signal of what?) is being compared to a value (and value of what?), and 2) how comparing (signal to theoretical value) contributes to calculating (of binding constant)

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to conform to October 2019 Update of Patent Subject Matter Eligibility Guidelines (PEG). 


Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include calculating binding constant, comparing, varying theoretical values. The steps are able to be performed in the mind.



Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial 


In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering and/or insignificant pre-solution activity.  

	The steps of providing solutions with or without molecules A or B, and measuring signals therefrom are additional elements drawn to insignificant pre-solution activity and data gathering.  The invention as claimed does not provide an improvement in technical field or in functioning of a computer, does not require applying the judicial exception with, or by use of, a particular machine, does not apply or use the judicial exception in some other meaningful way. 
With regard to claim language addressing an improvement as
the improvement comprising providing a solution free of molecule B and measuring the concentration of molecule B in said solution free of molecule B

providing a solution free of a molecule and measuring the signal from this solution is not viewed as an improvement in technology and/or a technical field, as measuring kinetics of molecular interaction normally includes measurement wherein one of the components is absent to determining the initial point of the dose-dependent curve. At best, this additional element, considered individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.


Step 2B

Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

The claims address in vitro steps comprising interacting solutions comprising various amounts of binding partner A with solutions comprising various amounts of binding partner B, and measuring signals of the binding partner B.  Such screening assays are routine and conventional in the art of biochemical testing, both in solutions and – with regard to claims 19,22 - in cell-based assays.  See for example, Wikipedia (wikipedia.org/wiki/Hill_equation_(biochemistry), p. 1-9) ; further, see Darling et al. (Assay and Drug Development Technologies, 2, 6,647,2004) or Xie et al. (J. Immunol. Methods, 304,1-14,2005) or Cooper et al. (G Protein-Coupled Receptors in Drug Discovery pp 143-151, 2009).  
With regard to providing a solution free of molecule B and measuring the concentration of molecule B in said solution free of molecule B, measuring kinetics of molecular interaction normally includes measurement wherein one of the components is absent to determining the initial point of the dose-dependent curve.  See e.g., Wikipedia (wikipedia.org/wiki/Hill_equation_(biochemistry), p. 1-9), top right Figure, at 0% concentration of ligand. In addition, it is conventional in such assays to measure background signal, i.e., a signal free of the molecule of interest -  see, e.g., Darling (p. 650,  Fig.3); Cooper et al., Section 3.5. Combining measurement in a solution free 
 
 Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception, the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication how the particular arrangement of elements of the claim constitutes a technical improvement or how such alleged improvement is achieved. There are no meaningful limitations in the claims, beyond generally linking the use of an abstract idea to a particular technological environment, that transform the judicial exception into a patent-eligible application such that the claim amounts to significantly more than the exception itself. 

Response to arguments
Applicant argues that the invention is directed to an improvement in experimental technology, that the claimed process allows to determine a binding constant between molecules when this process eluded science.  In response, as addressed in the rejection, interacting solutions comprising various amounts of binding partner A with solutions comprising various amounts of binding partner B and measuring signals of the binding partner B is a  routine and conventional in the art of biochemical testing.  Further, applicant addresses certain situations, such as requiring large cell concentrations or in vivo binding analysis.  However, the claims are not limited to any of such embodiments.  Further, applicant argues that “the claimed processes improved existing  experimental technologies, specifically technologies used to determine the binding constants between a receptor and a ligand, by providing a process that for determining the binding constants in a whole cell binding analysis, which was incredibly difficult and expensive to obtain previously, and provides for the reduction in materials needed in general for binding analyses.” In response, first, the “improvement” still 



Conclusion.
	No claims are allowed.
final Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb